Citation Nr: 0806458	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  00-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hereditary 
spherocytosis, status post splenectomy, and gallstones, 
status post cholecystectomy.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to June 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The RO denied service connection for 
hereditary spherocytosis and gallstones in a January 1999 
rating decision, and denied service connection for hepatitis 
C in a February 1999 rating decision.  

In April 2001, and again in September 2003, the Board 
remanded the case for the development of additional evidence.  
In an October 2005 decision, the Board denied both claims.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2007, the 
Court granted a joint motion from the veteran and VA, 
vacating the October 2005 Board decision, and remanding the 
case to the Board for further action.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below, and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had hereditary spherocytosis prior to 
service.

2.  Disability due to hereditary spherocytosis did not 
increase during the veteran's service.

3.  Calcifications consistent with gallstones were seen on x-
rays during the veteran's service, and gallstones were 
treated after service.




CONCLUSIONS OF LAW

1.  Hereditary spherocytosis was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  Affording the veteran the benefit of the doubt, 
gallstones were incurred in service.  38 U.S.C.A. §§ 1111, 
1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Spherocytosis and Gallstones

The veteran is seeking service connection for disability due 
to spherocytosis and gallstones.  During the veteran's 
service in 1979, a physician concluded that the veteran had 
congenital spherocytosis, and diagnostic imaging showed 
possible gallstones or kidney stones.   After service, the 
veteran received treatment for spherocytosis, splenomegaly, 
and gallstones.  He underwent splenectomy and cholecystectomy 
in 1995.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In this 
case, there is a question as to whether the veteran's 
spherocytosis and gallstones began before, during, or after 
service.  A veteran will be considered to have been in sound 
condition when examined and accepted for service, except as 
to disorders noted on entrance into service, or when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  An injury or disease that existed 
prior to service will be considered to have been aggravated 
by service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

As noted above, in June 2007, the Court granted a joint 
motion from the veteran and VA to vacate an October 2005 
Board decision, and remand the issues for additional action.  
The parties indicated that the Board did not sufficiently 
discuss whether the veteran was presumed to have been in 
sound condition, with respect to spherocytosis and 
gallstones, at entry into service, and whether there was 
clear and unmistakable evidence to rebut a presumption of 
soundness.  The Board will reconsider the claim, with 
particular consideration of those questions.

In a medical history completed in early May 1979 for entry 
into service, the veteran checked yes for a history of 
jaundice or hepatitis.  Icteric (jaundice-related) hepatitis 
at age six was recorded in the notes section of the history.  
No disorder of the blood, spleen, or gall bladder was noted 
on the report of the May 1979 medical examination of the 
veteran for entry into service.  

In late May 1979, the veteran sought outpatient treatment 
when he experienced abdominal pain while doing exercises.  He 
reported that he had been born anemic, with an enlarged 
spleen, and that he had a problem with his spleen.  
Examination was normal except for left upper quadrant 
abdominal tenderness.  The treating practitioner listed 
impressions of possible anemia or splenomegaly.  On further 
medical consultation, the veteran reported that his mother 
had undergone removal of her spleen because of enlargement, 
and that four of his siblings were anemic.  He indicated that 
he had diminished tolerance for exercise as a child.  The 
consulting physician's impression was congenital 
spherocytosis, a blood disorder.  The physician indicated 
that the disorder existed prior to service.  Abdominal x-rays 
showed calcific densities in the right upper quadrant that 
were consistent with gallstones or kidney stones.  The spleen 
appeared within normal limits on those x-rays.  The 
consulting physician entered a diagnosis of hereditary 
spherocytosis.

The veteran's service medical records do not include any 
report of a medical examination of the veteran at separation 
from service.  The veteran has reported that he did not 
receive a service separation examination.  The veteran was 
separated from service in June 1979, having had less than six 
weeks of active service.

The veteran reports that he was not informed during service 
of physicians' findings at that time.  He indicates that he 
was not aware of blood, spleen, or gallbladder disorders for 
more than ten years following service.  He states that he 
became ill in 1994, with disorders that led to a splenectomy 
and a cholecystectomy in 1995.  He asserts that the illnesses 
that required treatment beginning in 1994 are related to 
conditions that physicians noted during his service in 1979.  
In 1998, he filed a claim for service connection for 
spherocytosis and gallstones.

Private medical records show treatment of the veteran from 
1994 forward for hereditary spherocytosis, with resulting 
splenomegaly and gallstones.  In the mid-1990s, the veteran 
reported a ten year history of mild right upper quadrant 
abdominal pain, and a one to two year history of jaundice.  
He stated that several members of his family had hereditary 
spherocytosis.  In March 1995, the veteran underwent surgical 
splenectomy and cholecystectomy.  He received ongoing 
treatment after the surgery.

VA has obtained medical opinions regarding the nature, 
etiology, and course of the veteran's blood, spleen, and 
gallbladder disorders.  In January 2002, VA physician C. E. 
W., M.D., reviewed the veteran's claims file, and provided 
the opinion that hereditary spherocytosis is a disease, and 
not a defect.  Dr. W. indicated that the veteran's 
spherocytosis had been present before service, and that 
manifestations of the condition during service were an 
incidental finding.  The physician stated that the findings 
during service did not represent a flare-up or worsening of 
the underlying condition, and that it was very unlikely that 
the condition worsened during the veteran's short period of 
service.

In February 2005, VA hematologist M. H. K., M.D., reviewed 
the record and answered questions about the veteran's 
spherocytosis.  Dr. K. stated that hereditary spherocytosis 
was a disease, and was hereditary.  Dr. K. noted that the 
veteran had a strong family history of the condition.  Dr. K. 
expressed the opinion that the abdominal pain for which the 
veteran sought treatment during service was due to a painful 
enlarged spleen.  Dr. K. opined that the symptoms during 
service were not the first manifestation of the hereditary 
spherocytosis.  Dr. K. noted that there was no record that 
the veteran had any infection or other communicable disease 
during service, and concluded that it was not likely that the 
veteran's hereditary spherocytosis worsened during service.

In June 2005, VA physician M. V., M.D. reviewed some of the 
veteran's records.  Dr. V. attributed the reported jaundice 
that the veteran had during childhood to the condition that 
was later diagnosed as hereditary spherocytosis.

As the veteran's service entrance examination did not show 
spherocytosis or gallstones, VA must presume that the veteran 
did not have those conditions when he entered service, unless 
there is clear and unmistakable evidence that such conditions 
existed prior to service and were not aggravated by service.  
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

The veteran's spherocytosis has been consistently 
characterized as hereditary or congenital.  That 
characterization is evidence that the spherocytosis existed 
before he entered service.  During service, the veteran 
reported a history of limited tolerance for exercise during 
childhood.  He sought treatment in service when he had 
abdominal pain during exercise.  The evidence suggests 
similar symptoms and limitations before and during service.  
Drs. W. and K. both opined that it was unlikely that the 
veteran's spherocytosis worsened during his service.  There 
is no indication that the veteran's spherocytosis produced 
significant symptoms at the end of service, or during the 
months or years following service.  There is no 
countervailing medical evidence or opinion supporting the 
onset or worsening of spherocytosis during service.  The 
evidence that the veteran's spherocytosis existed before 
service and did not worsen during service is clear and 
unmistakable; this evidence rebuts the presumption that the 
veteran was free of spherocytosis prior to service.

The veteran's preexisting spherocytosis may nonetheless be 
service-connected if it was aggravated in service.  The 
preponderance of the evidence, however, is against a finding 
of increase in disability due to spherocytosis during the 
veteran's service.  The condition reportedly mildly affected 
the veteran's capacity for exercise both before and during 
service.  The condition was not sufficiently symptomatic for 
the veteran to seek treatment during the years following 
separation from service.  Drs. W. and K. both found it 
unlikely that the condition or its symptoms worsened during 
service.  As the veteran's spherocytosis existed prior to 
service, and did not worsen during service, it was neither 
incurred nor aggravated in service.  The Board therefore 
denies service connection for that disorder.

Gallstones were not found when the veteran was examined for 
entry into service.  During service, abdominal x-rays showed 
calcifications described as possible gallstones or kidney 
stones.  Treatment many years after service included 
treatment for gallstones.  There is no lay or medical 
evidence that the stones seen in service were present before 
service.  No physician has addressed the etiology of the 
gallstones noted after service.  The claims file does not 
contain clear and unmistakable evidence that gallstones 
existed before service, or that any preexisting gallstones 
were not aggravated during service.  Therefore, VA must 
presume that calcifications noted in service were not present 
before service; the presumption of soundness has not been 
rebutted with regard to gallstones.  

X-rays during service showed calcifications described as 
possible gallstones or kidney stones.  After service, the 
veteran was treated for gallstones.  There is a gap of about 
fifteen years between the findings in service and the 
postservice treatment.  There is no medical finding or 
opinion either supporting or questioning a connection between 
the calcifications in service and the post-service 
gallstones.  Giving the benefit of the doubt to the veteran, 
the Board grants service connection for gallstones, and 
consequently for any residual disability related to 
cholecystectomy.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The unfavorable RO decision that is the basis of the appeal 
was already decided and appealed prior to enactment of the 
current section 5103(a) requirements in 2000.  Where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, VA did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The RO thereafter provided 
the appellant with notice in June 2001.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  For the claim for service 
connection for hereditary spherocytosis, no new disability 
rating or effective date for award of benefits will be 
assigned, as the Board herein denies that claim.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board herein grants the claim 
for service connections for gallstones.  The RO will assign a 
rating and effective date when it effectuates the grant of 
that benefit.  It is in the interest of the claimant to 
proceed to the RO's effectuation of the benefit, without 
delay for remand for further notice.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and obtained medical opinions as to 
the etiology of disabilities.  All known and available 
records relevant to the issues the Board is deciding at this 
time have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on those claims at this time.


ORDER

Entitlement to service connection for hereditary 
spherocytosis is denied.

Entitlement to service connection for gallstones and 
residuals of cholecystectomy is granted.


REMAND

In remands issued in April 2001 and September 2003, the Board 
indicated that the RO should obtain a medical opinion 
regarding the likely etiology of the veteran's hepatitis C.  
The Board stated in both remands that the veteran's claims 
file should be provided to and reviewed by the physician who 
provided the opinion.  In June 2005, a VA physician reviewed 
some records of medical treatment of the veteran, but did not 
receive the veteran's claims file.  The physician provided 
opinions based on the review of the records that she 
received.  In the June 2007 joint motion, the veteran and VA 
stated that June 2005 report from the physician had been 
inadequate, because the physician had not received the claims 
file to review.  In accordance with the joint motion, and the 
Court's order granting that motion, the Board remands the 
hepatitis claim for a new medical review, to include review 
of the claims file.  The Board also recognizes its duty under 
law to ensure that the RO complies with remand orders of the 
Board or the Court.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a VA medical 
opinion from an appropriate medical 
specialist in hematology, to include on a 
fee basis, if necessary, to address the 
likely etiology of the veteran's hepatitis 
C.

The veteran's claims file and a separate 
copy of this remand must be made available 
to and reviewed by the medical specialist.  
The medical opinion report should 
specifically indicate whether the medical 
specialist received and reviewed the 
claims file and the remand.  The medical 
specialist should review all evidence of 
record, and should explain the reasons for 
the opinions expressed.

The medical specialist should provide an 
opinion as to whether it is at least as 
likely as not that any current hepatitis C 
disability was incurred during the 
veteran's military service.

The medical specialist should also offer 
an opinion regarding the in-service 
reference to icteric hepatitis at age six, 
and discuss the relationship, if any, 
between current hepatitis C and icteric 
hepatitis during childhood.  The 
specialist should express an opinion as to 
whether current hepatitis C and icteric 
hepatitis during childhood represent 
manifestations of the same disability.  If 
such a relationship is found, the 
specialist should express an opinion as to 
whether it is at least as likely as not 
that the veteran's preexisting hepatitis 
was aggravated (i.e., underwent an 
increase in severity) during his military 
service.  In making that determination, 
the specialist should consider whether any 
in-service symptoms of hepatitis were due 
to the natural progression of the disease, 
were temporary flare-ups, or constituted 
worsening of the underlying condition.

2.  Thereafter, the RO and the AMC should 
review the claims file to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO and the 
AMC should review the requested medical 
opinions to ensure that they are 
responsive to, and in complete compliance 
with, the directives of this remand.  If 
they are not, the RO or the AMC should 
implement corrective procedures.  As the 
Court held in Stegall v. West, 11 Vet. 
App. 268 (1998), the Board errs when it 
fails to ensure compliance with remand 
instructions, and the Board must correct 
any such error by remanding the case 
again.

3.  After completion of the above, the RO 
should review the expanded record, and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


